DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 12/22/2022 has been considered by the examiner and made of record in the application file.

Priority
03.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
04.	The drawings were received on 11/30/2021.  These drawings are accepted.

Double Patenting
05.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
06.	Claims 1 – 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 30 of prior US Patent 11,216,462.  Although the conflicted claims are not identical, they are not patentably distinct from each other because claims 1 – 30 of the instant application recite the same invention just with the removal of one limitation, and are directed to nearly the same claimed invention.  Please see table below.
Application 17/538,219
Patent 11,216,462
1. A method comprising:

receiving, by a processor, a query directed to a source table, the source table including a plurality of micro-partitions;

generating a query plan to execute the query, the query plan including a
plurality of operators;

determining a first micro-partition of the plurality of micro-partitions to be pertinent to the query and determining a second micro-partition of the plurality of micro-partitions to be non-pertinent to the query;

revising the query plan based on the first and second micro-partitions;

rewriting the query plan to generate a rewritten query plan using a materialized view including data from the first and second micro-
partitions and the rewritten query plan includes adding a new filtering
operator not in the query plan taking into account the materialized view
including data from the second micro-partition; and










executing the rewritten query plan.
1. A method comprising:

receiving, by a processor, a query directed to a source table, the source table including a plurality of micro-partitions;

generating a query plan to execute the query, the query plan including a
plurality of operators;

determining a first micro-partition of the plurality of micro-partitions to be pertinent to the query and determining a second micro-partition of the plurality of micro-partitions to be non-pertinent to the query;

revising the query plan based on the first and second micro-partitions;

rewriting the query plan to generate a rewritten query plan using a materialized view and at least one compensating operator in place of a fragment of the query plan, the fragment including one or more of the plurality of operators in the query plan, the compensating operator defining an operation performed on the materialized view to emit a logically equivalent result set of the fragment, the materialized view includes data from the first and second micro-partitions and the
rewritten query plan includes adding a new filtering operator not in the query plan taking into account the materialized view including data from the second micro-partition.

executing the rewritten query plan.



	Claim Rejections - 35 USC § 103
07.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

08.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


09.	Claims 1 – 4, 8, 9, 11 – 14, 18, 19, 21 – 24, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Galindo-Legaria et al. (US Patent 6,510,422), hereinafter “Galindo”, in view of Hu et al. (US PGPub 2010/0281017), hereinafter “Hu”.
	Consider claim 1, Galindo discloses a method comprising:
	receiving, by a processor, a query directed to a source table (column 3 lines 36 – 44, column 5 lines 1 – 12, a query is received that is processed into a query plan);
	generating a query plan to execute the query, the query plan including a plurality of operators (Fig. 2, Fig. 4, column 5 lines 1 – 12, column 5 lines 40 – 58, a query plan is generated for executing the query, wherein the query includes operators);
	rewriting the query plan to generate a rewritten query plan using a materialized view including data… and the rewritten query plan includes adding a new filtering operator not in the query plan taking into account the materialized view including data (column 5 lines 1 – 13, column 5 lines 40 – 58, column 6 line 59 – column 7 line 2, the originally received query is rewritten into a query plan based on the access to the materialized views, that includes a join for a subquery, wherein the rewritten query includes using one or more operators that were not present in the original query).
	However, Galindo does not specifically teach that the materialized views obtain data from micro-partitions.
	In the same field of endeavor, Hu discloses a method comprising:
	the source table including a plurality of micro-partitions (paragraph [0023], a tables is stored on a plurality of partitions);
	determining a first micro-partition of the plurality of micro-partitions to be pertinent to the query and determining a second micro-partition of the plurality of micro-partitions to be non-pertinent to the query (paragraph [0025], the partitions are pruned from a query plan, such that only certain partitions are determined to be needed and used for a query plan or materialized view);
	revising the query plan based on the first and second micro-partitions (paragraph [0025]), the query plan may be re-written based on the pruned partitions);
	a materialized view including data from the first and second micro-partitions (paragraphs [0024] – [0025]), partitions are pruned from a query plan, such that only certain partitions are determined to be needed for the query or materialized view);
	executing the rewritten query plan (paragraph [0025], the generated query plan is executed).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the query plan generation from data stored on partitions taught by Hu into the rewriting of a query plan taught by Galindo for the purpose of allowing materialized views to be used for query optimizations done through rewriting the query.
	Consider claim 2, and as applied to claim 1 above, Galindo discloses a method comprising:
	identifying the one or more of the plurality of operators of the fragment eligible for materialized-view replacement (column 5 lines 40 – 58, a plurality of operators trees are determined which are used for generating alternative views);
	collecting one or more candidate materialized views for a first operator of the fragment (column 5 lines 40 – 58, the materialized views are determined based on the operators from the query).
	Consider claim 3, and as applied to claim 2 above, Galindo discloses a method comprising:
	evaluating one or more of the candidate materialized views to determine whether one or more of the candidate materialized views is capable of generating a logically equivalent result set as the fragment by itself or with at least one compensating operator to qualify as a viable candidate materialized view (column 5 lines 40 – 58, column 6 lines 11 – 22, a plurality of operator trees for the alternative views are determined in order to generate a plurality of candidate views.
	Consider claim 4, and as applied to claim 3 above, Galindo discloses a method comprising:
	detecting a predicate subsumption, an aggregate subsumption, or a filter subsumption (Fig. 7, column 6 lines 29 – 41, a subsumption map is used to extend the table for alternatives).
	Consider claim 8, and as applied to claim 1 above, Galindo discloses a method comprising:
	revising the query plan based on rule-based optimization (column 6 lines 1 – 10, the transformation based optimized used rules, whereby new rules are added).
	Consider claim 9, and as applied to claim 8 above, Galindo discloses a method comprising:
	rewriting the query plan takes into account revising the query plan based on rule-based optimization (column 6 lines 1 – 10, the transformation based optimized used rules, whereby new rules are added).

	Claims 11 – 14, 18, 19 are rejected under the same rational as claims 1 – 4, 8, and 9 (respectively).  Claim 11 recites a machine-storage medium, as opposed to claim 1 which recites a method, but the same, or nearly the same, claim limitations are recited.
	Claims 21 – 24, 28, 29 are rejected under the same rational as claims 1 – 4, 8, and 9 (respectively).  Claim 21 recites a system, as opposed to claim 1 which recites a method, but the same, or nearly the same, claim limitations are recited.  The claims system also includes one or more processors and a memory, but these are generic computing components.  For example, Galindo discloses a system including basic computing components (column 3 lines 35 – 44).

10.	Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Galindo-Legaria et al. (US Patent 6,510,422), hereinafter “Galindo”, in view of Hu et al. (US PGPub 2010/0281017), hereinafter “Hu”, in further view of Zhang et al. (US PGPub 2004/0122814), hereinafter “Zhang”.
	Consider claim 10, and as applied to claim 1 above, Galindo and Hu disclose the claimed invention except for specific rule optimizations.
	In the same field of endeavor, Zhang discloses a method comprising:
	rule-based optimization includes one or more of: pruning, constant folding based on predicate properties, predicate simplification, filter pushdown, eliminating grouping, and eliminating aggregation (paragraphs [0043], [0073], aggregation avoidance is utilized for optimization)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aggregation avoidance taught by Zhang into the rewriting of a query plan taught by Galindo and Hu for the purpose of allowing additional optimizations of the query, which can lower the costs for performing the query operations.

	Claims 20 and 30 are rejected under the same rational as claim 10.  Claims 20 and 30 recite a machine-storage medium and a system (respectively), as opposed to claim 1 which recites a method, but the same, or nearly the same, claim limitations are recited.

Allowable Subject Matter
11.	Claims 5 – 7, 15 – 17, and 25 – 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.  Additionally, the double patenting rejections set forth above would need to be overcome.

Reasons for the Indication of Allowable Subject Matter
12.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 5 – 7, 15 – 17, and 25 – 27 in the instant application is because the prior arts of record do not teach or suggest calculating a cost of processing both fragments and candidate materialized views, and then selecting a materialized view based on those calculated costs.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
13.	Vogelsgesang (US PGPub 2020/0201860) discloses a method in that a query is parsed in order to perform query optimizations on the query execution plan.  Operator trees are traversed in order to determine operators for the optimized query, which is then executed to return a result set from a database.

Conclusion
14.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

May 06, 2022